harman international
Exhibit 10.21

8500 Balboa Boulevard, Northridge, CA
91329                                                                          
818-893-8411






October 24, 2003







Mr. William S. Palin
The White House
Llandyrnog
Denbighshire LL16 4LT
WALES



Dear Bill:

I am writing to confirm our agreement on the terms of your employment:

1.         Your employment is with Harman International Industries, Incorporated
but for payroll, tax and social security purposes you may be attached to one of
the UK subsidiaries, your residence being in the UK.

2.         Your title is Vice President.

3.         You will report to the Chief Financial Officer of the Company.

4          Your base salary will be £230,000 per annum paid monthly in arrears. 
It will be subject to annual review the first of such to be carried out in
September 2004.

5.         Your employment will be subject to a notice period mutually applied
of 12 months, such notice may not be given prior to June 30, 2005.  During your
employment and any notice period you agree not to engage in any conduct which is
competitive with the Company.

6.         You will be entitled to participate in the Company’s UK health and
life insurance plans at the Company’s expense.

7.         The Company will provide you with an automobile for both business and
your personal use.  The Company will bear all running costs.  The car provided
will be selected by you in line with those driven by other employees of the
Company at a similar level to yourself in Europe.





--------------------------------------------------------------------------------



William S. Palin
October 24, 2003
Page 2 of 3



8.         You will participate in the Company’s discretionary bonus plan.

9.         You will be eligible to participate in any General Option Award by
the Company.

10.       The Company shall contribute annually to your portable pension scheme
an amount no less than 10 percent of your base salary payable in January of each
calendar year.

11.       In addition to public holidays, you will be entitled to 30 business
days annual vacation.

12.       At any time after June 30, 2004, you may elect to convert your
employment to a part-time basis. If you choose to work part time, you will work
no less than 6 days in any month and 120 days in any year for the Company.  Your
salary for this part-time engagement will be no less than £115,000 per annum. 
During this period of part-time employment, you will continue to participate and
vest in the Company's benefit programs for health insurance, life insurance,
outstanding stock options, bonus, portable pension, SERP and use of a Company
car as if you were working full time.

13.       The Company will reimburse you for the rental of an apartment in
Paris, France, in lieu of hotel expenditures, at a cost of no more than Euro
3,000 per month.  This obligation may be terminated by the Company on
twelve-month's notice.

14.       Your position will involve a considerable amount of travel to various
Company locations.

15.       The Company will reimburse you for all travel and related expense and
for any out-of-pocket expenses reasonably incurred in the performance of your
duties (telephone, equipment, stationery, journals, etc.).

16.       Travel by rail may be first class, and by air up to business class at
your option.

--------------------------------------------------------------------------------


William S. Palin
October 24, 2003
Page 3 of 3



17.       You will be the Controller for all Operations for which you will
report to the Chief Financial Officer.

18.       In the event your employment is terminated after a Change in Control,
the Company shall be obligated to provide you with severance and benefits for a
period of 24 months.

19.       This agreement replaces and supersedes all other agreements concerning
your employment.



Will you please indicate your understanding of and agreement to the foregoing by
signing and returning to me the attached copy of this letter.

Sincerely,

HARMAN INTERNATIONAL
INDUSTRIES, INC.





By:  /s/ Frank Meredith                                              
Frank Meredith
Chief Financial Officer

AGREED TO AND ACCEPTED:

By:  /s/ William S. Palin                                              
William S. Palin

--------------------------------------------------------------------------------